EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gloria Steinberg on 4/6/2021.

The application has been amended as follows: 

Regarding claim 1 which has been deleted and replaced with: -- One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving information specifying one or more drive test routes in a target geographical location in which network coverage is to be provided; detecting a first drone in the target geographical location, wherein the first drone is configured with information specifying the first drive test route of the one or more drive test routes; receiving a communication from the first drone that the first drone is conducting a first drive test on the first drive test route; selecting a second drive test of the one or more drive test routes while the first drone is conducting the first drive test on the first drive test route; configuring a second drone with information specifying the second drive test route of the one or more drive test routes; conducting a second drive test in response to determining that the second drone is on the ; communicating with a drive test vehicle in the target geographical location, the drive test vehicle equipped with a user equipment that is configured to conduct the first drive test; identifying one or more areas within the target geographical location that are not accessible by the drive test vehicle; and configuring the first drone to conduct the first drive test in the one or more areas within the target geographical location. --. 

Regarding claim 9 which has been deleted and replaced with: -- A computer-implemented method, comprising: receiving information specifying one or more drive test routes in a target geographical location; detecting a first drone in the target geographical location; upon determining that the first drone is in the target geographical area, configuring, by executing one or more instructions with a processor, the first drone with the information specifying the one or more drive test routes in the target geographical area, wherein the first drone is equipped with one or more user equipment configured to conduct a drive test; receiving a communication from the first drone that the first drone is conducting a first drive test on the first drive test route; selecting a second drive test of the one or more drive test routes while the first drone is conducting the first drive test on the first drive test route; configuring a second drone with information specifying the second drive test route of the one or more drive test routes; conducting a second drive test in response to determining that the second drone is on the second drive test route; communicating with a drive test vehicle in the target geographical location, the drive test vehicle equipped with a user equipment that is configured to conduct the first drive test; identifying one or more areas within the target geographical location that are not accessible by the drive test vehicle; and configuring the first drone to conduct the first drive test in the one or more areas within the target geographical location.--  


Regarding claim 16 which has been cancelled and replaced with: -- A system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: receive information specifying one or more drive test routes in a target geographical location; detect a first drone in the target geographical location; upon determining that the first drone is in the target geographical area, configure the first drone with the information specifying the one or more drive test routes in the target geographical area, wherein the first drone is equipped with a user equipment configured to conduct a first drive test on a scheduled basis; receive a communication from the first drone that the first drone is conducting a first drive test on the first drive test route; select a second drive test of the one or more drive test routes while the first drone is conducting the first drive test on the first drive test route; configure a second drone with information specifying the second drive test route of the one or more drive test routes; conduct a second drive test in response to determining that the second drone is on the second drive test route; communicate with a drive test vehicle in the target geographical location, the drive test vehicle equipped with a user equipment that is configured to conduct the first drive test; identify one or more areas within the target geographical location that are not accessible by the drive test vehicle; and configure the first drone to conduct the first drive test in the one or more areas within the target geographical location. --
	
	Regarding claim 21 which has been cancelled.
	Regarding claim 22 which has been cancelled.
	Regarding claim 23 which has been cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666